Heydenfeldt, Justice,
delivered the opinion. Wells, Justice, concurred.
When the agreement, which is the subject of this action, was first entered into, it amounted to a mere offer on the part of the defendant, which the plaintiff had th,e right to accept or reject, and the defendant to retract, at any time before acceptance. When, however, the plaintiff named the amount of grapes which he would take under the offer of the defendant, the contract was complete, and both parties were bound by it.
The court below, therefore, erred in deciding for the defendant, and the judgment is reversed, with costs.